Citation Nr: 1125967	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-29 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1952 to April 1956.

This matter arises before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims was subsequently transferred to the VA RO in Buffalo, New York.

In May 2011, the Veteran testified at a Travel Board hearing in front of the undersigned.  The transcript of the hearing has been reviewed and is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims.

Although VA afforded the Veteran a compensation and pension examination for his claimed disorders during the appeal period, the examination was not adequate to determine whether the Veteran's hearing loss and tinnitus disabilities are related to his period of active military service.  More specifically, the examiner described the Veteran's in-service noise exposure as "working on Morse Code with earphones."  The examiner also reported that the Veteran's recreational noise exposure included very little hunting with no ear protection and some woodworking with ear protection.  However, the Veteran described a very different history of in-service noise exposure at his Travel Board hearing.  For example, the Veteran stated that he worked eight-hour shifts during which he copied Morse code and wore a headset.  During the rest of his normal day, he was exposed to teletypes and voice radio.  Additionally, the Veteran's sleeping quarters was below deck, where he was also exposed to noise from the main shaft that drove the prop for the ship and the engine room.  The Veteran stated that he did not have ear protection at that time.  Furthermore, the Veteran said that he "always wore something over [his] ears" while hunting and that he only hunted in the wintertime.  When hunting, he only hunted deer and asserted that "you don't see too many deer in the woods."  Therefore, the examiner's report is inadequate because it does not contain a history of military noise exposure or recreational noise exposure consistent with the Veteran's Travel Board testimony.  Thus, a new examination is required with respect to the Veteran's claimed disorders before the claims can be readjudicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate examination to determine the etiology or onset of his claimed hearing loss and tinnitus disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state whether the Veteran's hearing loss and tinnitus disabilities are at least as likely as not (i.e., probability of 50 percent) etiologically related to the Veteran's period active military service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

2.  After any additional development deemed necessary is accomplished, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.      
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



